Allowable Subject Matter
Claims 1-2, 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a method of setting light emission control of each of a plurality of light emission tools in an area, comprising: transmitting a freely-selected ID signal to  the plurality of light emission tools that are randomly disposed in  the area and emit light in response to receipt of corresponding ID signals by causing a given light emission tool of the plurality of light emission tools that has received the ID signal to emit the light; acquiring a light emission image of the area after the ID signal has been transmitted; determining a position of the given light emission tool that emitted the light in response to receipt of the ID signal in the area based on the light emission image; and storing the position of the light emission tool in the area and particularly including “ wherein each light emission tool comprises a main body and a receiver, the receiver is attached to the main body, the main body is a plant individual that emits the light by excitation light, and the receiver is a member that emits the excitation light in response to the corresponding ID signal     ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2, 4-5 are allowable since they are dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844